           Case 2:20-cv-01185-APG-BNW Document 9 Filed 02/24/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JAMES E. COHAN,                                        Case No.: 2:20-cv-01185-APG-BNW

 4           Plaintiff                                           Order Dismissing Case

 5 v.

 6 ERIC GOODMAN and JUSTIN GLASGAU,

 7           Defendants

 8         I previously set a February 12, 2021 deadline for plaintiff James Cohan to file an

 9 amended complaint against the defendant Las Vegas Metropolitan Police Department officers.

10 ECF No. 8. I warned Cohan that failure to file an amended complaint by that date would result

11 in dismissal of those claims without prejudice and closure of this case. Id. at 2. Cohan did not

12 file an amended complaint.

13         I THEREFORE ORDER that plaintiff James Cohan’s claims against the defendant Las

14 Vegas Metropolitan Police Department officers are DISMISSED without prejudice. The clerk of

15 court is instructed to close this case.

16         DATED this 24th day of February, 2021.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
